fDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2021 has been entered. 

Response to Amendment
The amendment of 28 December 2021 has been entered.
Disposition of claims:
	Claims 11-18 have been amended.

	Claims 4 and 11-20 are pending.
	Claims 4 and 19-20 are withdrawn from consideration.
The amendment to claim 14 has overcome the rejection of claim 14 under 35 U.S.C. 102(a)(1) as being anticipated by Romero-Nieto et al. (“Paving the Way to Novel Phosphorus-Based Architectures: A Noncatalyzed Protocol to Access Six-Membered Heterocycles”, Angewandte Communications, vol. 54 (2015) pp. 15872-15875.) (hereafter “Romero-Nieto”) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 15 has overcome the rejection of claim 15 under 35 U.S.C. 102(a)(1) as being anticipated by Panico (“ms-Diphenylanthracenic thio ethers”, Ann. chim. (Paris), vol. 10 (1955)—attached CAS record attached relied upon) (hereafter “Panico”) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 11 has overcome the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2014/0361266 A1) (hereafter “Jung”) in view of Seki et al. (US 2013/0299811 A1) (hereafter “Seki”), Grisorio (“First disubstituted dibenzothiophene-5,5-dioxide monodispersed molecular materials for efficient blue-electroluminescence”, Journal of Materials Chemistry, 14 December 2009, vol. 20, pp. 1012-1018) and Barbarella (“From Easily Oxidized to Easily Reduced Thiophene-Based Materials”, 1998, vol. 10, pp. 551-554) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 17 has overcome the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Nakatsuka (JP 2010-087410 A—machine translation relied upon) (hereafter “Nakatuska ‘410”) in view of Seki et al. (US 2013/0299811 A1) (hereafter “Seki”), Grisorio (“First disubstituted dibenzothiophene-5,5-dioxide monodispersed molecular materials for efficient blue-electroluminescence”, Journal of Materials Chemistry, 14 December 2009, vol. 20, pp. 1012-1018) and Barbarella (“From Easily Oxidized to Easily Reduced Thiophene-Based Materials”, 1998, vol. 10, pp. 551-554) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 18 under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2014-0096002 A—machine translation relied upon) (hereafter “Lee”) set forth in the last Office action. The rejection has been withdrawn.

Response to Arguments
Applicant's arguments, see the 2nd paragraph of p. 10 through the 4th paragraph of p. 11 of the reply filed 28 December 2021 regarding the rejections of claims 12, 13, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka (JP 2010-034458 A—machine translation relied upon) (hereafter “Nakatuska”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the amendments to the claims have overcome the rejections.
However, in each of the claims, the amended claim language does not affirmatively state that substituents R1, R2, and R3 cannot join to form a ring. Rather, the claim is silent with respect to substituents R1, R2, and R3 joining to form a ring. 
The instant specification states that the substituents R1, R2, and R3 can join to form a ring {p. 17, lines 24-25}. Therefore, a broadest reasonable interpretation of the claims in light of the specification is that the substituents R1, R2, and R3 can join to form a ring. 
Therefore, for at least these reasons, the argument is not found persuasive.

Applicant’s arguments with respect to the rejection of claim 14 under 35 U.S.C. 102(a)(1) as being anticipated by Romero-Nieto et al. (“Paving the Way to Novel Phosphorus-Based Architectures: A Noncatalyzed Protocol to Access Six-Membered Heterocycles”, Angewandte Communications, vol. 54 (2015) pp. 15872-15875.) (hereafter “Romero-Nieto”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejection of claim 15 under 35 U.S.C. 102(a)(1) as being anticipated by Panico (“ms-Diphenylanthracenic thio ethers”, Ann. chim. (Paris), vol. 10 (1955)—attached CAS record attached relied upon) (hereafter “Panico”) set forth in the last Office action have been considered but are moot because 

Applicant’s arguments with respect to the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2014/0361266 A1) (hereafter “Jung”) in view of Seki et al. (US 2013/0299811 A1) (hereafter “Seki”), Grisorio (“First disubstituted dibenzothiophene-5,5-dioxide monodispersed molecular materials for efficient blue-electroluminescence”, Journal of Materials Chemistry, 14 December 2009, vol. 20, pp. 1012-1018) and Barbarella (“From Easily Oxidized to Easily Reduced Thiophene-Based Materials”, 1998, vol. 10, pp. 551-554) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments, see the 2nd paragraph through the final paragraph of p. 16 of the reply filed 28 December 2021 regarding the rejections of claim 17 under 35 U.S.C. 103 as being unpatentable over Nakatsuka (JP 2010-087410 A—machine translation relied upon) (hereafter “Nakatuska ‘410”) in view of Seki et al. (US 2013/0299811 A1) (hereafter “Seki”), Grisorio (“First disubstituted dibenzothiophene-5,5-dioxide monodispersed molecular materials for efficient blue-electroluminescence”, Journal of Materials Chemistry, 14 December 2009, vol. 20, pp. 1012-1018) and Barbarella (“From Easily Oxidized to Easily Reduced Thiophene-Based Materials”, 
Applicant argues that the amendments to the claims have overcome the rejections.
However, in each of the claims, the amended claim language does not affirmatively state that substituents R1, R2, and R3 cannot join to form a ring. Rather, the claim is silent with respect to substituents R1, R2, and R3 joining to form a ring. 
The instant specification states that the substituents R1, R2, and R3 can join to form a ring {p. 17, lines 24-25}. Therefore, a broadest reasonable interpretation of the claims in light of the specification is that the substituents R1, R2, and R3 can join to form a ring. 
Therefore, for at least these reasons, the argument is not found persuasive.

Applicant’s arguments with respect to the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2014-0096002 A—machine translation relied upon) (hereafter “Lee”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka (JP 2010-034458 A—machine translation relied upon) (hereafter “Nakatuska”).
Regarding claims 12, 13, and 16: Nakatsuka discloses the compounds shown below {(paragraph [0034]: The compounds of the disclosure that have the structure of formula (1) are exemplified by Compounds 1 to 44.), (p. 8, Compound 38), (p. 9, Compound 44)}.
[AltContent: textbox (Compound 36 of Nakatsuka)][AltContent: textbox (Compound 44 of Nakatsuka)]
    PNG
    media_image1.png
    403
    1105
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    395
    1102
    media_image2.png
    Greyscale


The compounds are useful as materials for an organic transistor and thus can be equated with an electroactive material {paragraphs [0021]-[0022]: The compounds of the disclosure have the structure of formula (1) and are useful as materials for an organic transistor}.
Compound 44 of Nakatsuka has the instant “a” as 2 where R1 groups at positions 1 and 2 are joined to form a 6-membered fused aromatic ring and also has the instant “b” as 2 where R2 groups at positions 6 and 7 are joined to form a 6-membered fused aromatic ring.
Compound 36 of Nakatsuka has the instant “a” as 2 where R1 groups at positions 2 and 3 are joined to form a 6-membered fused aromatic ring and also has the instant 2 groups at positions 6 and 7 are joined to form a 6-membered fused aromatic ring.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO 2010/104047 A1—machine translation relied upon) (hereafter “Nakamura”).
Regarding claim 11: Nakamura discloses a compound having the structure shown below {paragraphs [0144]-[0145], Example 5}.

    PNG
    media_image3.png
    673
    957
    media_image3.png
    Greyscale

[AltContent: textbox (Nakamura’s Compound of Example 5)]

Nakamura does not exemplify a compound having the structure of the instant Formula I.
However, Nakamura teaches that the compounds of the disclosure of Nakamura can have the structure of Formula (IA1) of Nakamura, shown below {last line of p. 3 and paragraph [0018]}.

    PNG
    media_image4.png
    667
    917
    media_image4.png
    Greyscale

Where X can be P {paragraph [0020]}; each of Y1 to Y15 can be CR1 {paragraph [0019]} where R1 can be hydrogen, alkyl, or aryl {paragraph [0019]}. 
Nakamura exemplifies that the aryl groups can be phenyl, naphthyl, fluorenyl, anthryl, biphenylyl, and phenanthryl {paragraph [0054]}.
Thus, the methyl group substituent of the compound of Example 5 of Nakamura could alternatively be phenyl, naphthyl, fluorenyl, anthryl, biphenylyl, or phenanthryl. Additionally, one of the hydrogens at the instant positions 8, 9, or 10 could alternatively be phenyl, naphthyl, fluorenyl, anthryl, biphenylyl, or phenanthryl.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Example 5 of Nakamura by substituting phenyl, naphthyl, fluorenyl, anthryl, biphenylyl, or phenanthryl in place of the methyl substituent, and additionally to have modified the compound of Example 5 of Nakamura by substituting phenyl, naphthyl, fluorenyl, anthryl, biphenylyl, or phenanthryl in place of one of the hydrogens at the positions equivalent to the instant positions 8, 9, 
The resultant compound would comprise one of the instant R2 and R3 as hydrocarbon aryl. The instant R1 and R4a would each be an aryl group where R1 and R4a are joined together to form a ring.
The compounds of Nakamura materials for use in an organic electroluminescent device and are therefore electroactive compounds {(p. 3, line 23 through p. 5, line 14: Describes the structure of Nakamura’s Formula 1 and the compounds that can have the structure of Formula 1. Page 5, line 13 describes the materials uses in an organic electroluminescent device.), (p. 4, Formula (IA1) describes Nakamura’s Compound of Example 13.)}.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka (JP 2010-087410 A—machine translation relied upon) (hereafter “Nakatuska ‘410”) in view of Seki et al. (US 2013/0299811 A1) (hereafter “Seki”), Grisorio (“First disubstituted dibenzothiophene-5,5-dioxide monodispersed molecular materials for efficient blue-electroluminescence”, Journal of Materials Chemistry, 14 December 2009, vol. 20, pp. 1012-1018) and Barbarella (“From Easily Oxidized to Easily Reduced Thiophene-Based Materials”, 1998, vol. 10, pp. 551-554).
Regarding claim 17: Nakatsuka ‘410 discloses the compounds shown below {(paragraph [0034]: The compounds of the disclosure that have the structure of formula (1) are exemplified by Compounds 1 to 44.), (p. 4, Compound 1)}.
[AltContent: textbox (Compound 1 of Nakatsuka ‘410)]
    PNG
    media_image5.png
    379
    1037
    media_image5.png
    Greyscale


The compounds are useful as materials for an organic transistor and thus can be equated with an electroactive material {paragraphs [0021]-[0022]: The compounds of the disclosure have the structure of formula (1) and are useful as materials for an organic transistor}.
Nakatsuka does not teach that the S atom of the Compound shown above can be S(O)2.
Seki teaches that the sulfur atom of dibenzothiophene can be oxidized to form dibenzothiophene dioxide, shown below, to improve electron transport properties {paragraph [0027]}.

    PNG
    media_image6.png
    478
    689
    media_image6.png
    Greyscale

Grisorio teaches that the sulfur atom of dibenzothiophene can be oxidized to form dibenzothiophene-5,5-dioxide to favor the stabilization of negatively charged states {p. 1012, col. 1 1st paragraph through col. 2 1st paragraph}.
Given the structural similarity between dibenzothiophene dioxide and a thioxanthene dioxide (the sulfur dioxide structure bonded to two benzene rings in each structure), one of ordinary skill in the art would expect a similar improvement in negative charge stabilization in a thioxanthene dioxide derivative compared to a dibenzothiophene dioxide derivative.
Furthermore, Barbarella teaches that the sulfur atom of thiophenes can be oxidized to form thiophene S,S-dioxides in order to increase the electron affinity in order to produce an electron-transporting material {p. 551, 1st col, paragraphs 1-2}.
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the thioxanthene structures of the compound of Nakatsuka shown above to be a thioxanthene dioxide structure, based on the teachings of Seki, Grisorio, and Barbarella. The motivation for doing so would have been to improve the electron transport properties of the Compound, as taught by Seki, Grisorio, and Barbarella.

Allowable Subject Matter
Claims 14-15 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 14: Lee et al. (KR 2014-0096002 A—machine translation relied upon) (hereafter “Lee”). Lee discloses a compound having the structure shown below {p. 38, Example 2, Compound (A2-02)}.
[AltContent: textbox (Lee’s Compound (A2-02))] 
    PNG
    media_image7.png
    847
    1780
    media_image7.png
    Greyscale


Where in reference to the instant Formula I: a is 2; c is 0; b is 0; R1 groups at positions 3 and 4 are joined together to form a 6-membered fused aromatic ring; Z is NR4a; R4a is an aryl group that is substituted.
The compounds of Lee are light emitting electroluminescent materials and are therefore electroactive compounds {(p. 12, lines 17-34: The compounds of the disclosure have the structure of Formula 1.), (p. 12, final paragraph as well as the abstract: The compounds of the disclosure are used as light emitting materials in organic electroluminescent devices.)}
However, Lee does not teach that the instant Z can be one of the options of the current claim 14. Additionally, the prior art does not teach or provide motivation for modifying the compounds of Lee to have the instant Z as one of the options of the current claim 14.

Regarding claim 15: Lee et al. (KR 2014-0096002 A—machine translation relied upon) (hereafter “Lee”) is a representation of the closest prior art. Lee discloses a compound having the structure shown below {p. 38, Example 5, Compound (A1-E1-01)}.
 
    PNG
    media_image8.png
    353
    674
    media_image8.png
    Greyscale

[AltContent: textbox (Lee’s Compound (A1-E1-01))]

The compounds of Lee are light emitting electroluminescent materials and are therefore electroactive compounds {(p. 12, lines 17-34: The compounds of the disclosure have the structure of Formula 1.), (p. 12, final paragraph as well as the abstract: The compounds of the disclosure are used as light emitting materials in organic electroluminescent devices.)}.
However, Lee does not teach that the instant Z can be one of the options of the current claim 15. Additionally, the prior art does not teach or provide motivation for modifying the compounds of Lee to have the instant Z as one of the options of the current claim 15.

Regarding claim 18: Dral et al. (“Doped Polycyclic Aromatic Hydrocarbons as Building Blocks for Nanoelectronics: A Theoretical Study”, The Journal of Organic Chemistry, Vol. 78 (2013) pp. 1894-1902.) (hereafter “Dral”) is a representation of the closest prior art. Dral teaches Compound 5c shown below {p. 1895, Chart 1, System 5}.

    PNG
    media_image9.png
    718
    656
    media_image9.png
    Greyscale

However, the limitations of claim 18 do not allow for R4a to join with adjacent substituents to form a ring structure. Neither Dral nor the prior art teaches or provides motivation for modifying the compound of Dral shown above to have a structure in 4a is not joined with an adjacent substituent to form a ring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786